United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1788
Issued: May 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 25, 2013 appellant filed a timely appeal from a June 25, 2013 overpayment
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the overpayment issue of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that she received an
overpayment in the amount of $15,048.09 for the period December 8, 2012 to May 4, 2013; and
(2) whether OWCP properly found that she was at fault in the creation of the overpayment and
not entitled to waiver of recovery.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 8, 1999 appellant, then a 30-year-old city mail carrier, filed an
occupational disease claim alleging that she sustained heel spurs as a result of walking five to
seven hours a day at work. She first became aware of her condition and realized that it resulted
from her employment on August 7, 1999. Appellant stopped work on August 27, 1999 and
returned to limited duty as of September 7, 1999. OWCP accepted her claim for bilateral heel
spurs. Appellant received compensation for intermittent disability and medical treatment. On
June 20, 2011 she signed up for direct deposit.
In a letter dated September 27, 2011, OWCP noted that appellant had been placed on the
periodic rolls effective September 25, 2011. It outlined her entitlement to compensation benefits
and her responsibility to return to work in connection with the accepted injury. The letter
provided:
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU RETURN TO WORK. Each payment made
through this [OWCP’s] automated system will include the period for which
payment is made. If you have worked for any portion of this period, you must
return the check to this [OWCP]. Otherwise, an overpayment of compensation
may result.”
By letter dated May 10, 2013, the employing establishment informed OWCP that
appellant returned to full-time limited duty on December 8, 2012 but was paid on the periodic
rolls through May 4, 2013.
An OWCP overpayment worksheet dated May 10, 2013 determined that appellant was
overpaid 148 days for a total of $15,042.51.2
On May 22, 2013 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $15,048.09 from December 8, 2012 to May 4,
2013 because she received wage loss for total disability after she returned to work at full salary.
It calculated that from December 8, 2012 to February 28, 2013 she received daily compensation
of $100.86 for 83 days, which resulted in an overpayment of $8,371.38. From March 1 to
May 4, 2013 appellant was overpaid 65 days at a daily rate of $102.71, which resulted in an
overpayment of $6,676.71. The total amount of overpayment was $15,048.09. OWCP found
that appellant was at fault in the creation of the overpayment because she accepted payments that
she knew or reasonably should have known to be incorrect. It informed her of her appellate
options and instructed her to complete an enclosed overpayment recovery form and submit
supporting financial documentation.

2

The worksheet listed that from December 8 to 15, 2012 appellant was paid $806.88; from December 16, 2012 to
January 12, 2013 she was paid $2,824.08; from January 13 to February 9, 2013 she received $2,820.76; from
February 10 to March 9, 2013 she was paid $2,820.76; from March 1 to 9, 2013 she was also paid $17.79; from
March 10 to April 6, 2013 she received $2,876.12; and from April 7 to May 4, 2013 she was paid $2,876.12 for a
total of $15,042.51.

2

In a statement dated June 20, 2013, appellant contested the overpayment and requested
waiver, contending that the overpayment did not occur through any fault of her own. She stated
that the employing establishment informed her that it had notified OWCP that she was back in
pay status and she believed that the payments received from OWCP was for back pay. Appellant
further reported that having to repay the overpayment would cause her to suffer severe financial
hardship.
By decision dated June 25, 2013, OWCP finalized the overpayment in the amount of
$15,048.09. It found that appellant was at fault in the creation of the overpayment because she
accepted payments that she knew or reasonably should have known to be incorrect. As appellant
was no longer receiving compensation, OWCP found the amount of $15,048.09 due and payable.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section provides that, while an employee is receiving such compensation, he or she may not
receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.4 Compensation for wage loss due to disability is available only for any periods
during which an employee’s work-related medical condition prevents him or her from earning
the wages earned before the work-related injury.5 A claimant is not entitled to receive temporary
total disability and actual earnings for the same period.6 An overpayment of compensation
occurs when a claimant returns to work and has earnings but continues to receive wage-loss
compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in the amount of $15,048.09.
The record reflects that she returned to full-time work on December 8, 2012 but she continued to
receive wage-loss compensation benefits for total disability until May 4, 2013. OWCP
determined that appellant was overpaid for 148 days and calculated that the amount of
compensation she received for that period totaled $15,048.09. Appellant received her regular
full-time wages from the employing establishment from December 8, 2012 through May 4, 2013.
The Board finds that she was not entitled to wage-loss compensation from OWCP for the same
period. Accordingly, the Board finds that appellant’s receipt of dual payments created an
overpayment of compensation. There is no contrary evidence nor does she contest the amount
and period of overpayment. The Board finds that OWCP properly determined that appellant
3

5 U.S.C. § 8102(a).

4

Id. at § 8116; R.H., Docket No. 09-1981 (issued June 11, 2010).

5

20 C.F.R. § 10.500.

6

W.B., Docket No. 09-1440 (issued April 12, 2010).

7

D.C., Docket No. 09-1460 (issued April 19, 2010).

3

received an overpayment in the amount of $15,048.09 for the period December 8, 2012 through
May 4, 2013.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that, when an overpayment of compensation has been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is when an incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or be against equity and good conscience.8 No waiver of
payment is possible if appellant is with fault in helping to create the overpayment.9
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.”10
ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or should have known to be incorrect. The Board finds,
however, that OWCP failed to establish that, at the time she accepted the initial payment of
compensation, she knew or should have known the payments were incorrect.
The Board has found the claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.11 An employee who receives
payments from OWCP in the form of a direct deposit, however, may not be at fault for the first
incorrect deposit into his or her account since the acceptance of the overpayment, at the time of
receipt of the direct deposit, lacks the requisite knowledge.12 Because fault is defined by what
8

5 U.S.C. § 8129(b).

9

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

10

20 C.F.R. § 10.433(a).

11

See Karen K. Dixon, 56 ECAB 145 (2004).

12

See Tammy Craven, 57 ECAB 589 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

4

the claimant knew or should have known at the time of acceptance, one of the consequences of
electronic fund transfers is that the claimant lacks the requisite knowledge at the time of the first
incorrect payment.13 In cases where a claimant receives compensation through direct deposit,
OWCP must establish that at the time a claimant received the direct deposit in question that she
knew or should have known that the payment was incorrect.14 It is not appropriate to make a
finding that a claimant has accepted an overpayment by direct deposit until such time as a
reasonable person would have been aware that this overpayment had occurred. This awareness
could be established either through documentation such as a bank statement or notification from
OWCP or where a reasonable period of time has passed during which a claimant could have
reviewed independent confirmation of the incorrect payment.15
The record establishes that appellant received compensation by direct deposit every 28
days from December 8, 2012 to May 4, 2013. It does not establish, however, that at the time of
the first direct deposit of compensation, after she returned to work on December 8, 2012, she
knew or should have known that she was accepting a direct deposit to which she was entitled.
The record does not contain any documentation or other evidence to demonstrate that appellant
had clear knowledge at the time of the initial direct deposit for the period December 8 to 15,
2012 that the payment was incorrect or that a reasonable period of time passed during which she
could have reviewed bank statements or been informed of the incorrect payment. The Board
finds, therefore, that, when the initial December 15, 2012 direct deposit was made, she had no
knowledge that this direct deposit was incorrect. Accordingly, appellant was not at fault in the
acceptance of the initial December 15, 2012 direct deposit.
In cases involving a series of incorrect payments, knowledge is established by
documentation from OWCP or simply with the passage of time and opportunity for discovery
and the claimant will be at fault for accepting the payments subsequently deposited.16 The Board
finds that at the time of the second payment dated January 12, 2013 appellant knew or should
have known that the continued payment of compensation was incorrect. Appellant had returned
to work on December 8, 2012 and could have taken further steps to prevent issuance of further
payments. The Board will affirm the finding of fault for the remaining January 12 to May 4,
2013 period of overpayment.
On appeal, appellant contended that her supervisor informed her that he had notified
OWCP that she had returned to work and she believed that the payments she received were due
to her. She also contended that it would be a financial hardship to repay the overpayment. The
Board notes that, even if an overpayment resulted from negligence on the part of OWCP, this
does not excuse the beneficiary from accepting payments, which appellant knew or should have
known to be incorrect.17 The September 27, 2011 letter clearly advised her that in order to avoid
13

Id.

14

See C.K., Docket No. 12-746 (issued May 1, 2012).

15

See K.H., Docket No. 06-191 (issued October 20, 2006).

16

See J.W., Docket No. 10-271 (issued February 3, 2011); Karen K. Dixon, supra note 11.

17

See Russell E. Wageneck, 46 ECAB 653 (1995).

5

an overpayment of compensation she must notify OWCP immediately when she returned to
work and that each payment made through OWCP’s automated system would include the period
for which payment is made. Appellant was put on notice of the payments made and the amount
of each payment.18
The Board finds that the case is not in posture for decision regarding the issue of waiver
for the initial direct deposit on December 15, 2012. The Board will set aside the June 25, 2013
decision regarding the issue of fault as to the initial December 15, 2012 direct deposit. The case
is remanded for OWCP to determine whether appellant is entitled to waiver of recovery for the
direct deposit of compensation covering the period December 8 to 15, 2012.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in the amount of $15,048.09 for the period December 8, 2012 to May 4, 2013. The June 25,
2013 decision is set aside in part and remanded to OWCP regarding the issue of waiver of
recovery of the overpayment for the period December 8 to 15, 2012.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside, in part. The case is
remanded for further action consistent with this decision of the Board.19
Issued: May 28, 2014
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

18

J.R., Docket No. 08-1107 (issued June 15, 2009). 20 C.F.R. § 10.430.

19

Richard J. Daschbach, Chief Judge, who participated in the preparation of the decision, was no longer a
member of the Board after May 16, 2014.

6

